Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.1 Page 1 of 30 40

MIED ProSe 1 (Rev §/{6} Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

Case: 2:20-cv-10738
Judge: Borman, Paul D.
MJ: Stafford, Elizabeth A.

 

US Government Fited: 03-19-2020 At 04:00 PM

LaShawn Young CMP YOUNG V CSL PLASMA ET AL (SS)
[iu vey BP UA 1 er ewe ey

(Write the full name of each plaintiff who is filing this complaint.

if the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and uttach an additional Jury Trial: Yes [ No

page with the full list of names.) (check one)

v.

CSL Plasma; Paul Perreauit; Danici Tasiemski
Metlife; Ogletree Deakins;
Michael Tricarico; Traveler's Insurance

{Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

 

Complaint for a Civil Case
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.2 Page 2 of 30

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

1 The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

LaShawn Young ( fre lefur )
20687 Kensington Court Apt 2
Southfield - Oakland County
Michigan 48076

248-266-1310

lashawnyoung(@gmail.com

Name

Street Address

 

City and County
State and Zrp Code
Telephone Number
E-mail Address

 

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individua! defendant, include the person’s job or title Gf known), Attach
additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

 

Name CSL Plasma, Paul Perreault, Daniel Tasiemski
Job or Title Paul Perreault (CEO) & D. Tasiemski (Manager)
(if known)

Street Address 900 Broken Sound Pkwy NW #400

City and County Boca Raton - Palm Beach County

State and Zip Code ‘Florida 33487

Telephone Number 561-981-3700

E-mail Address paul.perreault@cslbehring.com

(if known)

Defendant No. ?

 

 

 

 

 

 

 

Name Metlife

Job or Title

(if known)

Street Address 200 Park Ave

City and County New York City - New York County
State and Zip Code New York 10017

Telephone Number (800) 638-5433

E=mail Address

(if known)
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.3 Page 3 of 30

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title

af known)

Sireet Address
City and County
State and Zip Code
Telephone Number

E-mail Address
af known)

IE, Basis for Jurisdiction

Ogletree Deakins Law Firm; Michael Tricarico

 

Attorney Michael Tricarico

 

9130 8 Dadeland Boulevard Suite 1625

 

Miami - Dade County
Florida 33156
305-374-6506

michael tricarico@ogletree.com

 

 

 

 

Traveler's Insurance

 

 

485 Lexington Ave

New York City - New York County
New York 10017

(917) 778-6000

 

 

 

 

 

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331. a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332. a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plainnff.

What is the basis for federal court jurisdiction? (check all that apply)

PA Federal question

Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.4 Page 4 of 30
MIED ProSe I (Rev 35/16) Complaint for a Civil Case

A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

31 USC 3729 et seq - False Claims Act & Qui Tam

18 U.S. Code §1964 - Civil RICO Remedies

42 U.S.C. § 12101 et seq - Americans With Disabilities Act
18 U.S. Code §1341 - Frauds and Swindles

MeL LOO. SBIX ~ Fraud

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) United States (Relator LaShawn Young)

is a citizen of the State of (name) Michigan

3

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) NA .
is incorporated under the laws of the State of (name)
NA , and has its principal place of business in the
State of (name) NA

 

 

 

(if more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff)

2. The Defendant(s) - $€¢ Palit oe Tiformefen set fur The

 

tH eRe ndon
a. If the defendant is an individual
The defendant. (name) CSL Plasma , is a citizen of the
State of (name) Florida . Or isa citizen of (foreign

 

nation) NA

 

b. If the defendant is a corporation
The defendant, (name) CSL Plasma , is incorporated
under the laws of the State of (name) Florida , and
has its principal place of business in the State of (name)
Florida . Oris incorporated under the laws of
(foreign nation) NA , and has its principal place
of business in (name) NA

 

 

 

 

(if more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)

4

BC
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelID.5 Page 5 of 30
MIED ProSe | (Rev 5/16) Complaint for a Civil Case
3. The Amount in Controversy

The amount in controversy-—-the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain): pJymereyS oullen b A Purmer CSL. empte yee

. ote ; Ale
ne OPE vib ins Pee leu Cs f if 3 agent? fps Suh

A damages exceed PS DEO
}

II. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Please see the Statement of Claim enclosure.

 
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelID.6 Page 6 of 30
MIED ProSe | (Rev 5/16) Complaint for a Civil Case

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

 

Relief statement included in "Statement of Claims” enclosure.

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

 

T agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: March 19 , 2020 17)
Signature of Plaintiff AO a

Printed Name of Plaintiff LaShawn Young on behalf of the United States

 

 

| 6

Be
 

 

Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.7 Page 7 of 30
MIED ProSe | (Rev 3/16) Complaint for a Civil Case
Additional Information:

' i. gc — | ti ‘val TL A; te
enclosed Stabement at Cla ia Re [jes Poy nr pAdite a K) cc ;

 

ee
Deferdan D> os {7 Tricades
Cea: | Ce, Tee ult Qonie ens f Mrenee C fer put par
aL wipe ee fhe vee y e Fle wig (

ore TrAteiel vals a Ci

at Phis case) L Ste e.

NEG at £ | yST NES?
0% eee Del ie Aw Sivcipel Place <F ”
oF Fenda) a
stele Ple rida » | tel sander The
5 Cinse nee. —_
inet life oh eee Yonik and have: be
\ ed Vo on . 1
Place cf lbudines®
 

Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.8 Page 8 of 30

3/19/2020

!. Statement of Claim
ll. Relief Sought
Hl. Additional Information and Supporting Documenis

RE: United States (via Relator LaShawn Young - LY) vs CSL Plasma, Metlife et al
1. Statement of Claim

CSL Plasma, Metlife, Traveler's Insurance, et al, are engaging in a Fraud and
Corruption Scheme to wrongfully terminate employees, wrongfully deny disability claims
and workman's comp claims, wrongfully deny unemployment benefits etc.

As such, CSL requires it's employees to contact managers while employees are on
medical leave(s) of absence. However, CSL's managers keep NO records of said
mandatory communications, which CSL then uses to wrongfully terminate employees,
by claiming employees failed to contact managers (per item #1 below -- LY previously
sued CSL via Federal Case #2:15-cv-10080),

Accordingly, in the case of Relator LY, CSL Manager Daniel Tasiemski (DT), blatantly
committed Feiony Perjury during Michigan Unemployment Hearings on 6/11/2014 and
7/23/2014, per DT's sworn testimony that LY failed to contact DT on 2/12/2014 and
3/19/2014 (per the enclosed CSL letters requiring LY to contact DT on said
dates...Naturally, LY called and emailed DT and CSL on all dates in question)

Also, DT and CSL (aided and abetted by Ogletree Deakins Attorney, Michael
Tricarico) omitted and concealed the fact that on 3/19/2014, DT was OUT OF THE
OFFICE AND UNAVAILABLE (per an auto-reply from DT‘s CSL email account),
while being investigated for Perjury by Michigan State Police Detective, Larissa Lamay
on approx 1/29/2015.

Additionally, Metlife (CSL’s disability contractor) systematically and wrongfully denies
claimants due process in violation of ERISA Sections 404(a)(1}) and 29 USC 1104
(a)(1}(a)}, which state that a fiduciary shall discharge his or her duties with respect to a
olan, SOLELY in the interest of the participants and beneficiaries and for the exclusive
purpose of providing benefits to participants and their beneficiaries (LY previously
sued Metlife via Federal Case #2:15-cv-11028)
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelID.9 Page 9 of 30

As such, Metlife previously settled for approx $500-Million Dollars for wrongfully
denying life-insurance claims, per the Death Master File Lawsuit (article is enclosed
per item #6 below).

Accordingly, in the case of Relator LY, Metlife wrongly and maliciously denied LY’s
claim for Short-Term Disability Benefits on 3/19/2014, after Metlife gave LY less than
two-weeks to obtain a new-patient appointment with a psychiatrist, when said
appointments typically take three-months or longer to obtain (per item #5 below).

Subsequently, Metlife maliciously contacted psychiatrist, Varsha Karamchandani (VK),
on multiple occasions, despite LY's explicit instructions that VK NOT be contacted, due
to VK's negligence and malpractice against LY, during an office consultation on
3/6/2014 (VK denies said office consultation, hence LY’s discovery requests for
VK’s and LY’s GPS records and other records, per Federal lawsuit 2:15-cv-10080)

Consequently (in response to Metlife’s malicious and bad faith inquiries), VK
falsely denied having an office consultation with LY on 3/6/2014, which Metlife used to
justify it's wrongful denial of LY's initial claim and appeal for Short Term Disability
Benefits.

As of March 2020, Traveler's Insurance (CSL's Workman's Comp insurer), attempted
to obtain a blased medical evaluation (in favor of CSL and Traveler's), by scheduling
LY for an appointment with Dr Harvey Ager, whose extensively negative online reviews
(posted by patients he evaluated) indicate that he is extremely anti-patient and
anti-claimant (CSL and Traveler’s use biased physicians like Ager, to assist in
wrongfully denying claims, justify wrongful termination etc - See enclosures, per
item #7 below)

Accordingly, the actions of Traveler's, Metlife, Ogletree Deakins, CSL et al, highlight an
elaborate fraud and corruption scheme, which have victimized untold numbers of
current and former CSL employees, which only Federal Authorities can investigate and
punish.

SIDENOTE - Previously, LY submitted complaints to the US Dept of Labor, FDA,
FBI EEOC, Michigan Attorney General, New York Dept of Financial Services,
Florida Attorney General, all to no avail.

 

 
 

. » Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.10 Page 10 of 30

ll. Relief Sought

Since CSL receives various tax breaks, incentives, grants etc, to hire unemployed and
underemployed individuals, the actions of CSL and it’s various agents, constitute Fraud,
False Claims etc.

As such, Relator LY seeks the involvement of the Dept of Justice and other relevant
government agencies/regulators to recover lost wages, punitive and compensatory
damages caused to former and current CSL employees, The United States etc.

lil. Additional Information and Supporting Documents

Due to the exhaustive amount of supporting documentation, Relator LY will provide
scanned PDF's to any and all parties involved in these matters (said PDF's include
Transcripts, Metlife’s Administrative Records, Court Briefs, Perjury Videos &
Transcripts, CSL’s Standard Operating Procedures, etc).

As such, the following items provide an overview of the allegations contained in this
complaint:

1) Various Letters (Implied Contracts) from CSL Plasma to Relator LY, instructing
LY te contact Manager Daniel Tasiemski (DT) on or before 2/13/2014 and
3/19/2014, to maintain LY’s employment with CSL (LY fulfilled these terms per
item #2 below). Said letters also instructed LY to provide Medical
Documentation supporting LY’s claim for Short Term Disability to Metlife, which
LY did, but was wrongfully denied by Metlife, after Metlife gave LY ‘ess than
two-weeks to obtain a new patient appointment with a psychiatrist, when said
appointments typically take three-months or longer to obtain (per Metlife’s
wrongful denial of LY’s claim on 3/19/2014).

2) 3/19/2014 Auto-Reply from DT’s CSL email account, stating that DT would be out
of the office until 3/28/2014 (in response to LY’s emails and phone calls to DT
on 3/19/2014). 2/12/2014 Transcript of Phone Call between DT and LY on
2/12/2014. LY’s phone records on 2/12/2014 and 3/19/2014, show that LY called
DT at 313-305-1218 on both dates, per CSL’s letters in item #1 above. 7/24/2014
Michigan Unempfoyment Court Ruling in favor of LY, which states that LY
called and emailed DT per CSL’s specifications, but DT was unreachable on
 

~ Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.11 Page 11 of 30

3)

4)

5)

3/19/2014. 2/11/2015 Letter from Ogletree Deakins Attorney
MichaelTricarico (MT) to the EEOC, stating numerous ties about LY and also
exposing the blatant bias of Michigan State Police Detective, Larissa Lamay
(LL), per the footnote on the 2nd page of said letter, stating that LL complained
about LY te DT and MT during a Perjury investigation on approx 1/29/2015
(hence the reason LY was never interviewed by LL despite LY being the
complainant which caused DT and CSL to be investigated by LL)

DT repeatedly and knowingly committing Felony Perjury, per his sworn
testimony, that LY never contacted him (which LY did on ail required dates -
2/12/2014 & 3/19/2014) while LY was on medical leave from 1/13/2074 to
3/21/2014 - bivosuiy OMS FY. (Link is Case Sensitive --
runtime approx 6-minutes --- at 2:50, the video contains audio of a phone call
between DT and LY (on 2/12/2014) which indisputably proves that DT knew he
was lying under oath, which indisputably proves perjury. Accordingly, DT
received several emails from LY during the time in question (via DT’s CSL email
account), one of which DT verified while on the call in the video (at approx
4:00).

 

At 18:50 in this video - sige su Me : (link is case sensitive) -
DT, aided and abetted by MT, omitted and lied to Detective LL, regarding LY’s
calls and emails to DT on 2/12/2014 and 3/19/2014. Specifically, DT and MT
blatantly omitted that on 3/19/2014, DT was OUT OF THE OFFICE AND
UNAVAILABLE until 3/28/2014, per LY’s calls and emails to DT on 3/19/2014
(see items in #2 above). For reference, please see 2:15-cv-10080, LY’s filing on
8/17/2015 (court brief and transcript from the video above), which detail the
numerous lies of DT, MT and CSL while being investigated for Perjury by
Detective LL on approx 1/29/2015. Also, per 2:15-cv-10080, see LY’s filing on
5/19/2015 (court brief and transcripts), which detail DT and CSL blatantly
committing perjury and omitting pertinent information during sworn testimony at
Michigan Unemployment Hearings on 6/11/2014 & 7/23/2014.

 

Per Case 2:15-cv-11028, see LY’s filing on 7/9/2015, which details Metlife’s
(CSL’s disability contractor) malicious and anti-claimant practices, such giving
LY less than two-weeks to obtain a new-patient appointment with a psychiatrist,
when said appointments typically take several months to obtain (per specific
documents, contained in Metlife’s Administrative Record, which were
referenced in LY’s 7/9/2015 filing). Additionally, per LY’s 7/9/2015 filing,
Metlife’s malicious practice of soliciting information from physicians, which

 
» ' Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.12 Page 12 of 30

claimants instructed Metlife NOT to contact, is detailed (Metlife uses said
practices, to justify wrongfully denying claims).

6) Metlife settles for nearly $500-Million Dollars for Wrongfully Denying
Claims, per Death Master File Lawsuit.

7) 3/9/2020 Traveler's Insurance (CSL’s Workman’s Comp Insurer) attempts to
obtain a biased medical evaluation (in favor of CSL and Traveier’s and against
LY) from Dr Harvey Ager (whose highly negative online reviews indicate his
anti-claimant, anti-patient bias), regarding work injuries LY sustained directly
and proximately from the hostile, discriminatory, retaliatory etc, actions of CSL
Plasma et al (LY’s injuries include, but are not limited to anxiety, stress,
heart palpitations, heart surgery, mental anguish, lost wages etc).

In closing, the actions of CSL, Metlife, Ogletree Deakins, Traveler's etc, indicate an
elaborate fraud and corruption scheme, which have victimized untold numbers of
current and former CSL employees, which only Federal Authorities can investigate and
punish,

ncn ma
Relator LaShawn Youfig on behalf of the United States

 

 
»  » + Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.13 Page 13 of 30

CSL Blssms Tel, (Set) 984-3780
500 Broker Sound Parkway, Suite 400 fon (9b 1} SEE-3G08 |
dora Raton, Fl USA 33487 WAM colonia, ais

CS. Plasma

Raft _ ° Deter O5Fabld BHIPRING: 8.78
5 1 ' 6,86 Les SPECT AL: .
Fabruary 5, 2044 Dep! Unt | PETAL 0.88
RYE 0.60 TOTAL: Hae
: , Seow: CANDARO OV ERMISHT
MAILED FED EX AND REGULAR MAIL ee TREK! TTA 88664 2763

LaShawn Young

20687 Kensington Cf

Apt 206 |
Southfield, M! 468076 ‘

Dear Mr. Young ,

You have been abdgent from work since January 13, 2014, You advised your manager that you would ba requesting a
igave of absence and short term disability, Frorr January 13, 2044 to present you failed to provide documantation te :
support your time away from work. As of January 27, 2014, your claim for short term disabilly has been denied by

MetLife. You have not called, shown up for work and you are not out arrany approved tyne of leave,.

Our call in procedures require:

If you wi be out ef the office for unscheduted occurrences In the future, you will be expected to isllow proper call-in
procedures, Your failure in do se may resutt in disciplinary action being taken. .

The following must occur before February 13, 2044-

 

° Please contact your manager (Dan Tasiemski} at 343-305-1216 between 9:00 a.m. to 5:00 p.m. to discuss
your status, Hf you are unahie to talk with your manager directly, leave a message with a number and Hie
where you can be reached on her voice mail so that he may reach you, AND

o Provide MetLife, ph.877-634-8262 with | medical information to certify your absence from January 13, 2044
through current, OF .

* Return to work.

Failure to cdntact your manager, MetLife and/or report to work by February 13, 2044 will be considered your voluntary
resignation of employment. If you do return te work by February 14, 2014, any unprotected, unapproved leave will be
counted under the ARendance Policy es ocourrences, and your status under the Attandance Policy will be evaluated,
with possible disciplinary action. .

if you have any questions, please call me. This later is being sent fo you via Federal Express delivery and regular
mail. . ce .

 

(951-984-3748)

 

 

CSt Plasma is a subsidiary of CSL Behring, part of the CSI, Limited group af companies.

 

 
 

 

    
 

‘ Case 2:20-cv-10738-PDB-EAS ECF No. 1 filed 03/19/20 PagelD.14 Page 14 of 30

Kali Dhrtiot Gt ake tb GHEE PEINEG shocs
Dane Hote 9.89 LBS SEES Erb © 2.08

cSt Plasma Tek (563) 983.3700 avs 600 MPA 1h
$00 Broken Sound Parkway, Suite 400 fax: {961/981-3758 :

ny esiotaeme 4 ee at iT RES
ficca Raton, FlL.USA 23487 ww. csipfasma carn ep: Hb aaa Vee

oof. a
ot

7

February 28, 2044
MAILED FEDEX AND REGULAR MAR.

Mr. LaShawn Young
20687 Kensington CL, Apt 206
Southt fiald, Mi 48076

Dear Mr. Young:

Matt.ifa notified me that your absence from 01/13/14 to present was not approved for short-term disabilily
(STD) benefits. You are not etigibie for unpaid but protected FMLA. ‘You are currently out on an unpaid,
tnapproved eave of absence with no lob protection.

The following is a summary regarding your absence:

e MetLife has denied your request for short-term disability.
~ MetLife has not received sufficient medical information to certify your continued absence from work.
» You have not returned to wark and have been placed on an unpaid leave of absence as of O1/43/14.

The following must occur on or before March 17, 2014.

.@ Contact your manager (Dan Tasiemsk) at 3 43- 305-1218 between $:00 a.m. to 5:00 p.m. fo discuss
your status. if you are unable to speak with your maneger directly, Jeave a iessage with another
member of management with a number and time where you can he reached so that he may reach you,
AND

e Provide MetLife (phone: 877-638-6262)with additional medical infarmation to certify your absence from
danuary 13, 2014 through current, OR

« If you believe that your medicai condition qualifies under the ADA, complete the information ber the
insiructions.on the first page of the ADA accommodation packet included in this correspondence and
retum to Hutfan Resources (address is at the top/neader of this letter and on the first page of the ADA
accommodation ) by March 47, 2014, 80 that the information provided can be reviewed OR

e Refurn to work.

_ Failure to contact your manager, MetLife or subrnit a cormpleted ADA accornmodation packet/or

’ report to work by March 17, 20414 will be considered your voluntary resignation of employment. If you.
do return to work by March +7, 2074, any unpretecied, unapproved leave will be counted under the
Attendance Policy as occurrences, and your status under the Attendance Policy will be evaluated,
“ possible disciplinary action.

if You have py questions, please call me. This latter is being sent to you via Federal Express delivery and

Tricla Jackson
Human Resources Mariager

Enclosures

 

 
‘ Case 2:20-cv-10738-PDB-EAS ECF No. 1 filed 03/19/20 PagelD.15 Page 15 of 30 ek.

CS. Plagena . Teh {Eb d) Oha-g eo
_ 500 Broker Sound Packwoy, Suite 400 fax: (S61)981-3798
Soca ftaton, FLUSA 13487 wee calplasena coat

March 03, 20744
‘MAILED FEDEX AND REGULAR MAIL

Mr. LaShawn Young -
20687.Kensington Ct, Apt 206
Southfield, Mi 48076

Dear Mr, Young:

This letter supersedes the letter dated: 2/28/14

MetLife notified me that your absence from 01/43/14 fo present was Not approved for short-term disability
{STD) benefits. You are not eligible for unpaid but protected FMLA, You are currently out on an unpaid,
unapproved leave of absence with ho job protection.

The following is a summary regarding your absence:

o MetLife has denied your request fer sharterm disability. .
« MetLife has not received sufficient medical information to cerlify your continued absence from work,
« You have not returned to work and have been placed on an unpaid leave of absence as of 01/13/14,

The following must occur on or befora March 18, 2014:

e Contact your manager (Dan Tasiemski) at 313-305-1218 batween $:00 am. to 5:00 p.m. to discuss
your status. if you are unable to speak with your manager direetly, lave @ message with another
member of management with a number and time where you can be reached so that he may reach you,
AND .

a Provide MetLife (phone: 877-638-8262) with additional madical information io cerify your sbsance from

. January 13, 2074 through current, OR .

° If you believe that your medical condition qualifies under the ADA, complete the information per the
instructions on the first page of the ADA accommodation packet included with this conespondence and
roturn to Human Resources (address is at the top/header of this letier and on the first page of the ABA
accommodation packet} by March 19, 2044, so that the information provided can be reviewed OR

«. Return to wark.

Failure to contact your manager, MetLife or submit a completed ADA accommodation packet/or
report to work by March 19, 2014 wii be considered your voluntary resignation of employment If you
do return te work by March 19, 2014, any unprotetted, unapproved leave will be counted under the
Attendance Policy as occurrences, and your status under the Attendance Policy will be evaluated,

with odssibie disciplinary action,
If you have any questions, please call me. This letter is being sent to you via Federal Express delivery and
cegular mail.

Sincerely, ~

Tricia Jackson
Human Resources Manager

Enclosures

 

 
 

Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.16 Page 16 of 30

CSL Plasina Tel: (561) 984-3700
500 Broken Sound Parkway Silte 100 - Faw 860) gt2-3das
Bore Raton, FL USA 39.427 vow slplasmecom

CSL Plasma

March 18, 2044

MAILED FED EX AND VIA ELECTRONIC MAIL

Mr, LaShawn Young
20587 Kensington Ci, Apt 208
Southfield, MI 48076

Dear Mr. ‘Young: -

CSL Plasma is in receipt of your letter dated March 17, 7014. Please be advised that the findings of the
investigation as detailed in the prior correspondence from CSL Plasma dated March 13, 2014, are
unchanged, as is CSL -Plasma's position on your request for a transfer, Regarding your work status please
be reminded thet the following fnust occur on or before March 19, 2074

 

° Contact your manager (Dn Tasiemsti} al 343-305-4248 between 9:00 am. to 5:00 p.m. to discuss
_ Your return-to-work status. If you are unable to apeak with your manager directly, ieave a message
with anoteer member of managertent with a number and time where you can be reached so that Dan
may speak with you, AND
+ Provide MetLife (phone: 877-638-8262} with additional medical information necessary to certify your
absence from January 13, 2044 thraugh current, OR

6 Tf you beliove that your current medical conclition quaifies for an accommodation under the ADA.
complete the information per the instructions on the firet page of the ADA accommodation packet

previously sent to vou, and retum the completed forms ta Humen Resources (address Is at the
topéheader of this letter and on the first page of tha ADA aceommedatien packet) by Merch 19, 2044,
80 that the information provided can be reviewed OR ,

e . Return to work,

4

Failure fo contact your manager, MetLife or submit 4 completed ADA accommodation packet/or

report to work by March 18, 2014 will be considered by CSL Plasma as your voluntary resignation of

employment if you co ‘retum to work by March 19, 2014: please be advised ihat any unprotéected,

unapproved leave will be counted under the Attendance Policy as occurrences, and your status under the
Attendance Policy will be avatuated, possibly reswiting in disciplinary action. Co

tt you have any questions, please call me. This jetter is being sent to you via Federal Axniess delivery and
via electronig mail , .

Sindasrely,

eye Qace Loory wt B&B -
‘ : . . GU

Trica Jackson
Human Resources Manager

CSL Plagma is a substdlare of CSL Behring, part of the CSL Limited group of companies,
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.17 Page 17 of 30
ri22f2014 Gmait - Aulormalic reply CSL Plasma Lotter From Tricia Jackson

  
    

ta
bp Ee edeneghee!

- Automatic reply: CSL Plasma Letter From Tricia Jackson

Bo eapige capes
PPP gece

Daniel. Tasiemski@cslplasma.com <Daniel. Tasiemski@cslplasma.com> Wed, Mar 19, 2014 at 8:25 AM
To: Jashawnyoung@amail.cam

} will be out of the center until Friday, March 28th. Please contact Brittany Bennett or Desmond James for any
canter related issues that need immediate attention.

This email, including any attachments, is confidential and contains proprietary content and may be legally
privileged. This transmission is Intended only for the designated recipient(s), and any duplicatlon or distribution, in
any form or part, without the written consent of the sender is strictly prohibited. These confidentiality protections
apply even If you received this transmission in error, in which case you should delete the message, disregard its

contents and nolify the sender of the mistake. CSL Plasma.

 

   

hitps://mail.g oogle.conymail/u/O/?ui=2&ll= 65 1Sazef4zavion=pthg =csidgs=truedsearch=q veryath= 144daddid4e2b7 1528simi = 144daddidesp7182 i

 

 
 

' + Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.18 Page 18 of 30

Transcript of Phone Call between Daniel Taslenisk! and LaShawn Young
Date of Gail: February 12, 2014
Transcribed by plaintiff LaShawn Young
Gase #2:15-cv-10080

1) Shawn Young (SY) - Wednesday February 12, 2014. 12:48pm. | am dialing Dan Tasiemski
(DT) at 313-305-1218,

2) G&L Phone System - Thank you for calling CSL Plasma. To speak with a member of our
helpful staff, please press zero.

3) Nicole (CSL Employee) - Thank you for calling CSL Lincoln Park, this is Nicola speaking.

4) SY -Hi Nicole, can | be transferred to Dan ?

5) Nicole ~ Sure, may | ask who's calling 7

6} SY - Yes, this Is Shawn Young.

7) Nicole - Oh, hey Shawn. Okay, one second,

8) DT - Hello this is Dan.

9) SY - Hey Dan, this is Shawn Young. How're you doing 7

10) BT - Hey what's going on ?

11) SY ~ Nothing. Just had to call in per the letter | got frorn Tricia Jackson, so { sent an email with

the documentation she was iooking for and she needed an update. She also wanted me to call
you and touch base with you, so I'm doing that now,

12) DT - Okay. Ummmm. Let me check my...log in, look at my email. | see your emall. Oh | see,
Okay. Okay. Ummm. Okay, Urmmmim, | think she got this...Oh yeah she (Tricla Jackson), just sent
me an email. Okay Ummm. Ummmm, do you have a return to work date ?

13) SY « Not yet. St! pending some tests so, don’t have that just yet. But once | get it, ii iet you
quys know.

14) DT - Okay. Okay, thanks for calling.
15) SY - Alright, thanks Dan.

18) DT - Alright no problem. Bye.

END TRANSGRIPT - An unedited recording of this call is

avallabie for the Court’s review. Plaintiff requests the Court's
permission to submit the recording per Federal Rules of Evidence 608
et al, due to defendant's refusal to be truthful, defendant's blatant
perjury, obstruction of justice, omissions, attempts to commit a fraud

upon the Court etc
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.19 Page 19 of 30

 

Custencr  Arcaune Seascr BEN Beste BiH feta
Laskar Yours jan 33- feb 22 Fe 3G, 2044

Call details
(517) 490-6840 (Continged
Voice Calt Belais
Bate Tine Phote Call Destinatian Rate Wyte Misurties Total

 

Numer Che Fas

 

sedis Peta SEE SRR CCAR ZN pe ie pac rent

wi

poh LRSEY

BURRESS

9

407
992
108:
104
165 |
185
457!
483
169 4
Vie
ged!
42
qe ¢

#18
A

Tie

Tae:
$24 18
tz
123 4
24 -
1S:
428
wart
126
tae §
130°
Wii 4
132
138
184

Wea figitend Weshends  WLUnfRMontanume AU Anyetemtiea Usage CW - Ca waning

 

 

 

 

iis} Plait P'S cal | te

407 3 Tap femst) an
Vin [4o1e

119 4 | . J /}2. 2614
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.20 Page 20 of 30

 

Custemer Accaune Keantiar FE Perigd BE Bate oy BE oes
Lachaves Young Feb 23-Niue 22 Rar 26, 2014 PAS OF + wal

Call detatis
(7 7) 410-6840 (Continued
Velce Call Detatls
Date Time Prone Coli Bestination fate tne ileates Jott

 

 

WEOLEY ATS ETI TEE A PE OE

148
949 |
$50
157 |
132
189
9198
155:
156
157
158
188 ©
160
164 &
742
183 &
164
105 3
66 3
#62 1
#98 i
188 |
270 |
177
72 ¢
173-4
174 {
35 % eect cu pe tna newman veetp es tag ns ttc! salute Steetegmns amend ot agibemu en apy at
976 ORAS OEP 919-305-1816 GEG ena fil
ag?
199
498 |
38

Witehey Moblie Anviiing «All -Anytima/Pianlitugs «6 NA Nici and feos = CY. 0 tie

 

qe SESS,

 

 
‘ Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.21 Page 21 of 30

Rey 04/74 STATE OF MICHIGAN ; Porn 4850
WICHIGAN ADMINISTRATIVE HEARING SYSTEM

LASHAWN M YOUNG ZB BIOPLASMA ING
Ee PO BOX 66744
SAINT LOUIS, MO 63166

 

ADMINISTRATIVE LAW JUDGE: RAYMOND SEWELL

[i Appeal No:  14-008534-UA

JURISDICTION

On May 1, 2014, the claimant timely appealed a May 1, 2014 Unemployment Insurance
Agency {Agency} Adjudication which held the claimant disqualified for benefits uncer
Section 29(1}(b) of the Michigan Employment Security Act (Act). Requalification by
rework was also required under Section 29(3).

APPEARANCES

Hearings were held in a hearing heid in Southfield, Michigan on June 11, 2014 and July
23, 2014 at which time the following participated:

Lashawn Young _Clairnant (June 11" and July 23, 2014)

Ms. Varentine Witness for Claimant (July 23, 2074)

Tricia Jackson Employer (June 11, 2014}

Dan Tasiemski = Employer (June 11" and July 23, 2014)

Erica Green Attorney for Employer (June 11" and July 23, 2044)

FINDINGS OF FACT

The claimant stated that on February 5, 2014, he received a letter from the employer
that indicated that as of January 27, 2014, his clairn for short term disability had been
denied by MetLife; that he had not called, shown up for work and he was not out on any
approved type of leave. The claimant received another letter from the employer. dated
Mareh 3, 2014 which indicated that he must cantact his manager, Dan Tasiemski to
discuss his employment status before March 19, 2014. The claimant stated that.he -

14-008531-UA
Page 1

 

 
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.22 Page 22 of 30.

rnade every effort to maintain contact with the employer and MetLife with respect to his
employment before March 19, 2014. The claimant indicated that when he calhad My.
Tasiemski, he found out he was out of the office until March 28, 2074.

REASONING AND CONCLUSIONS OF LAW

Based on the relevant material and credible, substantial evidence taken in this appeal,
the ALJ finds that the claimant separation was due to a medical reason and, is
considered an involuntary separation. The ALJ made every effort to contact the Meti ite
but, could not make contact. The ALd finds the doctor statement to be conclusive of the
claimant's inability to return to the workplace notwithstanding the employer's leave
policy and/or whether he qualified for FMLA.

ORDER

The Agency’s May 1, 2014 Adjudication is modified. The Claimant is not disqualified for
benefits under Section 29(1)(a) of the Act.

Requalification by rework is not required under Section 29(3).

The claimant is entitled to benefits for each aes week folowe the filing for

benefits, if otherwise eligible and qualified.
\ NS 4, . we

Decision Date: July 24, 2014 RAYMOND SEWELL Ss
: ADMINISTRATIVE LAW JUDGE

   

14-008531-UA
Page 2

 

 
Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.23 Page 23 of 30

GLETRICKE, DISAKENS, NASH,
SMOAK & SFEWAKT, B.C,
“Utierneys at laa

TOL Brickell Avenue

Suite 1600

Miami, FL 33131
Telephone: 305.374,0300

Facsimile: 305.374.0456

www oplelreedeakings. com
B

 

Michacl R. Tricarico

305.455.3702 .
michael tricaricofdogletreedeakins.com 7 ak
oD
Mia Overnight Mail Ed rey
mR cory
February 11, 2015 an Cm
: ey ‘ue oo
nS

A, Coburn, Investigator "
Equal Employment Opportunity Commission a us
Dewroit Pield Office ~
477 Michigan Avenue, Room 865

Detroit, Michigan 48226

Reo = LaShawn Young vs.CSL Plasma Inc.; EEOC Charge No.: 471-2014-02854

Dear Mr./Ms, Coburn:

We represent CSL Plasma Inc, (CSL”) in the above-referenced Charge of Discrimination (the
“Charge”). This letter serves as CSL’s answer to the Charge filed with the Equal Employment
Opportunity Commission (“EEOC”) by LaShawn Young (“Young”).

Please be advised that the information and documentation provided herein is done so in strict
confidence, and is to be used only for purposes of this mattcr. I addition, the submission of any

information herein or documentation annexed hereto docs not constitute a waiver of any defenses that
CSL may have, but does not raise in this response, CSL reserves the right to supplement this response
if appropriate.

Company Description

CSL is a Delaware corporation, with its headquarters located at 900 Broken Sound Parkway, Suite
400, Boca Raton, Florida 33487. CSL is a human plasma collection business consisting of plasma
collection centers located in more than twenty states and a rening laboratory located in Knoxville, TN.
CSL currently employees over six-thousand (6,000+}) employees. The human plasma collected by
CSL from its donors is used in the manufacture of high-grade pharmaceutical products by its parent
company, CSL Behring LLC.

 

ar * indkanaputis * kisser * Raneas Cry

Adanta® Austia + iemnnagtiays Woginiild Pils © Hustan + Chanewton + Chirdoie p Chicuge * Clevehind © Colientia ® Midi + Gromsdeics « Girearmalle = Mewses
Las Angelgs * Meayhy * Mar + Mucrstowe * Nashville © New Orleans « Phitadelahia Ploenexs * Preshuegh * Raleigh Sn Leng ® St. Thome « San Antonie Sun deanesen 4 “Tampa © Toreance «Toren + Washingron

 

 
 

Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.24 Page 24 of 30

LaShawn Young viCSL Phase lac.
ESOC Charge Now 47 1-2014-028 $4
February 11, 2018

Page 2

CSiL's Commitment toa Discrimination-Pree Work Hnvironiment

At all tmes during Young’s employment with CSL, CSL maintamed and enforced strict policies
against discrimination, harassment and retaliation in the workplace. These policies included a suict
prohibition against workplace discrimination based Gn race, gender, and retaliation for engaging in

protected conduct.

CSL's aui-discrimination policies contain a complaint procedure whereby any CSL employee who
believes that he/she was the victim of harassment, retaliation or disctimination can make a formal
complaint to the Company. In addition to the ability to make a written or verbal complaint to 2
manager or Human Resources, CSL also provides two toll-free phone numbers for employees to
report harassment, retaliation or discrimination of any kind; one of which is a “hotine™ nuntber
whereby employees would be provided additional access to Human Resources personnel and services.

These policies and the complaint procedure are included in the CSL Rmployee Handbook, which is
distributed to all CSL employces at the commencement of their employment. (Exhibit A)

Preliminary Statement

Young’s Charge is meriticss and contains fabricated allegations all in fitherance of a bizarre
contiquing vendetta Young has embarked on against CSL and of one of its employees. To date,
Young has fled a bogus complaint against CSL with the Michigan Occupational Safety & Health
Administration (“MIOSILA”), which was summarily dismissed as meritless (Exhibit B); made a
complaint to the plasma collection industry regulatory body, which was rejected; complained to the
Food and Drug Adnunistration (“FDA”), which complaint was rejected; sued CSL and his former
Center Manager, Daniel Tasiemski (“Tasiemski”) for defamation and revaliation for whistleblowing
(Exhibit C); tied to have Tasiemski prosecuted by the State of Michigan for allegedly lying during
Young’s unemployment compensation hearing (also false);' filed a Bar Complaint against the
undersigned, which was also summarily thrown-oul (Exhibit D); and posted a defamatory rant on
YouTube against Tasiemski, (Exhibit B)

As the below and attached exhibits will show, Young has a misguided and almost delusional sense of
his skills and “importance” to CSL. Even after bemg admonished multiple times and being placed on
a Final Written Warning, Young was writing to corporate Human Resources suggesting that the

Company should be “grooming” him for a “corporate ievel position.”

As far as his Charge is concerned, contrary to his fabricated claims, Young was terminated by CSL
after he abandoned his job. Young, after being placed on a Final Written Warning for muitiple

performance deficiencies and behavioral issues, immediately stopped coming to work, claiming that
his doctor had instructed him to remain out of work for some unknown medical condition. Young

applied for Short-Term disability, which application was rejected by CSL’s third-party disability
vendor, MetLife, because the documentation supplied by Young was not adequate to support an

 

' Note that Michigan State Police Detective Sargent LaMay, who is investigating Young's “peclury” complaint against

Tasiemiski, has informed us that Young is already and regularly calling her supervisor at the Michigan State Police and

complaining about her.

 

 
 

 

mtn

(20..,PagelD.25 Page 25 of 30

 

 

 

 
 

 

 

   

Pic.
ery

 

 

aH

 
po oe

 

_. Case 2:20-cv-10738-PDB-EAS

MES

ECF No.1 flesh) WOR1ZOVERRERNDHEGHWRage 27 of 30

 

cee SUITE 140
SOLUTIONS SOUTHFIELD, Mi 48034
{SINCE STA {866) 637-7575
3/9/2020
EMPLOYER/INSURED: CSL BEHRING LLC
LASHAWN YOUNG CLAIM NUMBER: FMK7006
20687 KENSINGTON CT DATE OF INJURY: 01/10/2014
206 APPOINTMENT DATE: 63/23/2020 at 09:30 am: This
SOUTHFIELD, Mi 48076 appointment.can last up to 4-6 hours.

Please plan accordingly.

An appointment has been scheduled for you at the request of FRANCINE MAYES of TRAVELERS
(WC)IIN DIANAPOLIS. Your evaluation is on Monday, March 23, 2020 at 9:30 am. The evaluation will take place at
29355 NORTHWESTERN HIGHWAY, SUITE 440 SOUTHFIELD, Mi 48034,

DATE AND TIME OF EVALUATION:

This evaluation has been scheduled for Manday, March 23. 2020 at 9:30 am. Please be prepared to present photo ID at
the time of your appointment.

LOCATION OF EVALUATION:

The evaluation will take place at 29355 NORTHWESTERN HIGHWAY SUITE 140, SOUTHFIELD, Ml 48034. For verbal
directions please call (248} 356-8050.

INDEPENDENT EXAMINER:

HARVEY AGER , M.D., Specialty: Psychiatry, will perform the evaluation. The examiner is an independent evaluator.
After the evaluation is completed, the examiner will provide a written report to the party that scheduled your evaiuation.
That report will contain the examiner's opinion regarding your condition.

RECORDS AND REPORTS:

Please bring films including any MRI, X-Rays or CAT scans. The examiner will need these records in order to make a

complete evaluation of your condition. There will be forms to fill out, please pian accordingly or if forms are attached
please complete and bring to your appointment.

PLEASE ARRIVE ON TIME OR YOU WILL NOT BE SEEN

iF YOU ARE A MINOR YOU MUST BE ACCOMPANIED BY A PARENT OR LEGAL GUARDIAN
PLEASE CALL TO CONFIRM YOUR APPOINTMENT UPON RECEIPT OF THIS LETTER AT (866) 637-7575.

Sincerely
Ayania C ce:

FRANCINE MAYES at TRAVELERS (WO)INDIANAPOLIS

LASHAWN YOUNG

20687 KENSINGTON CT
206
SOUTHFIELO, Mi 48076

 
Case 2:20-cv-10738-PDB-EAS ECF No. 1 filed 03/19/20

harvey ager
es: limages Shopping GO Meps EX Mews 7 More Settings Teale

CORONAVIRUS DISEASE (COVIN-19) . UNITED STATES
if you think you have been exposed to COVID-19 and develop a fever and symptoms, such as
Cough of difficulty breathing, call your healthcare provider for medical advice.

Source’ Centers for Diseasa Control and Prevention

For informational purposes only, Consult your local medical authority for advice. Lear mare

Www.vitals.com > Find a Docior : Ml > Detroit

Dr. Harvey G Ager MD Reviews | Detroit, MI | Vitals.com

Harvey G Ager, MD is a doctor primarily located in Datroii, Ml, with another office in Southfield,
MI. Their specialties Include Psychiatry. Rating Overview. 19 ...

www.healthgrades.com > Psychiatrists > Mil> Sauthieid Psychiauisis —~

Dr. Harvey Ager, MD - Reviews - Southfield, MI - Healthgrades
Harvey Ager, MD. Harvey Ager, MD. 29335 Northwestern Hwy Ste 140 Southfield. Ml 48034.

health.usnews.com : Health » Oociors
Dr. Harvey Ager, Psychiatrist in Southfield, Ml | US News Doctors

Or. Harvey Ager is a psychiatrist in Southfield, Michigan and is affiliated with BMC Harper
University Hospital. He received his medicai degree from Wayne State ..

Www.doximity.cam > Siaies > Michigan » Souniield

Dr. Harvey Ager, MD — Southfield, MI | Psychiatry - Doximity
Or. Harvey Ager, MD is a board certified psychiatrist in Southfield, Michigan. He is affiliated with
DMs Harper University Hospital.

www.ratemds.com » Doctors > Michigan » Southfield » Psychiatrists ~
| ¥

Dr. Harvey Ager - Southfield, MI - Psychiatrist Reviews ...

Dr. Harvey Ager has a 1.5/6 rating fram patients. Visit RateMDs for Or. Haney Auer rovicwe,
contact info, practice history, affiliated hospitals & more.

doctorwebmd.com> ..: Ml» Detroit» Dr. Harvey Gerald Ager, MD
Appointments and Hours of Operation for Dr. Harvey Ager...

Harvey Gerald Ager, MD. Is this you? Claim your profile, Psychiatry. 18. Leave a review. Harvey
G Ager MD PLLC. 3990 John R St, Detroit, Mi, 48207. 1 other ...

doctor webmd.com > Psychiatry > Mil» Detroit ~

Harvey Ager, Harvey G Ager MD PLLC - Psychiatry Doctor in ...

Harvey Gerald Ager, MD. Is this you? Claim your profile. Psychiatry. 18. Leave a review. Harvey
G Ager MD PLLC. 3990 John R St, Detroit, Mi, 48204.

www. medicinenat.com > doctors: harvay-ager » sovihfiei|-nt_cacior

Dr. Harvey Gerald Ager Psychiatrist Southfield, Ml MedicineNet

Ager works in Detroit, vit and 4 other location and specializes in Psychiatry. Dr. Ager is affiliated
with Harper University Hospital. Gender: N/A. Years in Practice: N/ ...

PagelD.28 Page 28 of 30

ceo
ogc
eas

 

Ager Harvey MD

Directions. Save

1 Google review
Doctor in Southfield, Michigan

Address: 29355 Northwestem Hwy # 140, Soutifie

Phone: (248) 395-8050

Suggest an edit - Own this business?

Add missing information
Add business hours
Add website

Knew this plase? Answer quick questions

Reviews from the web

Vitals.com Healthgrades
1.5/6 1.4/5
19 vates 11 feviews
Send to your phone
Reviews Write a revle

4 Google review

People also search for

5

- gl

Adelson Dr Edward = Or. Irina Or Hes
Invin MD A. Fiksman, A. Shev
Holienber... MOD MD

 

 
 

» . Case 2:20-cv-10738-PDB-EAS ECF No. 1 filed 03/19/20 PagelD.29 Page 29 of 30

IS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nar supplement the fh hing
provided by local rules of court. This form, approved by the Judicial Conference of the Untted States in $
(SEE INSTRUCTIONS ON NEAT PAGE OF THIN FORMED

purpase of initiating the civil docket sheet.
a DEFENDANTS

I, (a} PLAINTIFFS vn red 5 fafes ;
Relator Lushan Yorry pe
Pew Paton
(b) County of Residence of First Listed Plaintiff County of residencd
(EXCEPT IN US, PLAINTIOE CASES)
NOTE:

(€) Attorneys if2rit Name, dctdress, and Telephone Mamibers Atlornevs elf Kaowns

 

oat First Listed De

SL Plasmq Ot al
Fv Bevisen Svvad

Wwe
FL 3344 )

and service of pleadings or other papers as required by [aw, except as
eptember 1974, is required for the use of the Clerk of Court far the

L[ee

Suike

a7. Glo Dench

UN CLS. PLAUINTIEE CASES NEY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

; Leg? heen wn + eel
Mj pr Se Ye Satin Cour Bet
Ne 4 a *
Sea Ore | mn U xe 7
eewtPetd, Mm 487 1e
Il. BASIS OF JURISDICTION (ices an "V0 ut One Rox tails TH. CITIZENSHIP OF PRINCIPAL PARTIES tice an" cane Bon for Manni?
Poe Diversity Cases Qutyy and Gre Box for Dufeindants
1 U.S. Government (13 Federal Question PT, BEF PTF DEF
Plaintii? (0.8. Government Nota Party Citizen of This Site 1 0 | Incorporated ur Principal Place O-+ a
of Business In This State
C]2 US. Government 114 Diversity Cinzen of Another State (2 2 Incorporated ane Principal Place Oi a
Defendant Hadieate Ciimenshup uf Cartes ut feat iff of Business In Another State
Citizen or Subject of a 013 © 3 Foreign Nation {le 6
Foreign Country

 

 

IV. NATURE OF SUIT cricee an v0 in aiie Sox ni

Click here for: Nature of S

uit Code Descriptions.

 

[ CONTRACT TORTS FORFEITUREPENALTY

BANKRUPTCY

OTHER STATUTES ]

 

(1625 Drug Related Seizure
af Property 71 USC 881

TNO insurance PERSONAL INJURY PERSONAL INJURY
{72 120 Marine HH") 310 Auplane (57 268 Personal lajury -

422

[) 422 Appeal 28 USC 158
(1423 Withdrawal

 

 

 

CJ 30 Miler tet HY S75 Atrpiace Pryduct Provuce Gnanbrtres (690 Gdter 28 USC 157

1140 Negotiable Instrument Liabiheys (367 Health Care!

(1150 Recovers of Overpayment JJ 320 Assault. Libel & Pharmaceutical PROTERTY RIGHES
& Enforcement of Judgement Slander Personal Injury O20 Copyrights

[7 151 Medicare Act [7 330 Federal Emplovers” Praduct Liahilrty (11830 Patent

0152 Recavery of Defaulted Liability DB 368 Asbestos Personal (11835 Patent - Abbreviated
Student Loans {3 340 Marne Injury Preduct New Drug Apphecation
{Eacludes Veterans) (2) 345 Marine Product Liability [J 840 Trademark

(183 Reenter of Overpayment Liabilin: PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veterans Benefits 1 350 Motor Vetucie 1 370 Other Fraud (0710 Fair Labor Standards (7861 HiA (1395

(0 166 Stockholders’ Suits GO 338 Motor Vehicle (371 Truth in Lending Act (1862 Black Lung (923)

0 190 Other Contract Product Liability [2 380 Other Personal (0 720 Labor/Management (1863 DIWC/DIWW (4052)

TAGS Covetcens Crodwet Lirdklitss HTL Ve hci Brome Raapeney Dewan Recker TT Sek SEAS Finke MYL

(1740 Railway Labor Act
(3751 Famils and Medical
Leave Act

C1 196 Franchise (7 385 Property Damage

Product Liabiliry

Injury
(362 Personal Injury -
Medical Malpractice

 

 

[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |[] 790 Other Labor L.ttrgation
(210 Land Condemnation LE 440 Other Civit Rights Habeas Corpus: (O71 Employee Retirement

C463 Alien Detainee

©) 510 Motions to Vacate
Sentence

(1 530 General

1 220 Foreclosure

| 230 Rent Lease & Ejectinent
(240 Torts ta Tand

C1245 Tor Praduet Liabiliry

[447 Voting

(C4 442 Emptoyinent

Ct 443 Housing’
Accommodations

Income Security Act

(7865 RSI (40520)

 

FEDERAL TAX SUITS

 

C1870 Taxes (U.S. Plaintiff
or Defendant)
(1871 IRS—Third Party
26 LSC 7609

 

[J 290 Ati Other Real Properny [7 445 Amer. w/Disabilities -][7] $35 Death Penalty IMMIGRATION

 

[J 462 Naturalization Appiication
F165 Other Tmampraion
Actions

Other:
540 Mandomes & Other
(] 980 Cisi] Rights
01 45 Prson Condition
17 566 Civil Detainee -
Conditions of
Confinement

Employinent

IT} 6 Amer wu Disabilities -
Other

TD 348 Education

 

 

 

 

 

75 False Clauns Act
376 Qui Tam (31 USC
Ira

( 400 State Reappartranment

DO 410 Antitrust

CO 430 Banks and Banking

OD 450 Commerce

DO) 469 Deponation

DD 47%) Racketeer influenced and
Cormpi Organizations

(3 480 Consumer Credit

1 485 Telephone Consumer
Protection Act

C) 490 Cable/Sat TV

TT) S50 Sremaisies/C ommnnmditives
Exchange

0 890 Other Statutory Actions

O sa Agricultural Acts

7 893 Environmental Matters

DO 895 Freedom of infermation
Act

CO 896 Arbitration

DD 899 Administrative Procedure

Act/Review or Appeal of

o

Agency Decision
(1 950 Constitutianality of
State Stanites

 

Vv. RIGIN fitace an”.
| Original 2
Proceeding

Vat Gite Bur Cts
Removed from
State Court

+ Reinstated or
Reopened

Remanded from
Appellate Court

o3

Cite the 1.8, Crvil Statur

dvs am 3a] Yee 32927 e+

VI. CAUSE OF ACTION

 

ao 5 Transferred from
Another Disinet

(specify)
nder which you are filin (Do not cite juriggictional statutes uniess diversity;:

Transfer

See

oO 6 Muitidistrict
Litigation -

més Multidistrict
Ligation -
Direct File

B ne ; Ps . a : co t
nef description of cause: CSL et «| . gre Crag eing iA Faw Co (fu phion ele

 

VIL. REQUESTED IN LL] CHECK IF THIS 1S A CLASS ACTION

“DEMANDS KEX ede] 5

CHECK YES only if ee in complaint:

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75 eve JURY DEMAND: Yes [No
+ =— Fs
VIIL RELATED CASE(S) Werdclhle Oem faye ted B-po- c= lex 40
IF ANY (See raatrectonss FUDGE Mal laqn ne Ba ay _ DOCKET NUMBER 2° js ou = ie 23

 

 

DATE SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE LSE ONLY

RECEIPT # AMOUNT

APPLYING ITP JLOGE

MAG, ILDGE

 
 

Case 2:20-cv-10738-PDB-EAS ECF No.1 filed 03/19/20 PagelD.30 Page 30 of 30

aoe

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? [_]vYe
No

lf yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other Yes
court, including state court? (Companion cases are matters in which CJ No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)
If yes, give the following information: _
Court: U> Dis wwet Court Eastern, DSP Aa Mi oh get
Case No: 2’ lowe - ogo? ey ee ee ae loa
sudge, Ente Peily€. HexJ cond Morianne Bay ttani ;
(Nii iaar, Wee ler tp Co mpens setion Court - Young v (Sh ae tec id

Notes :

 

 
